Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-15, 17-18 and  21-25 are pending 
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/21/2022 are acknowledged.  Claims 12-15. 17. 18. and 21 and 22 are amended, claims 16, 19, and 20 are cancelled, and new claims 24 and 25 are added. Claims under consideration in the instant office action are claims 1-4, 7, 12-14, 16-29 and new claim 36.
 	Applicants' arguments, filed 06/21/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Claims 1-11 are withdrawn from consideration as being drawn to a nonelected specie.   Claim 17 which was previously withdrawn from consideration and its dependent claim 25, will be rejoined and examined in the instant action.   
Claims 12-15, 17-18 and 21-25 are  under consideration in the instant office action.
 
Claim Objections
Claims 18, 21, 22 and 23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102 and  35 USC § 103
New Grounds of rejection necessitated by the amendment dated 06/21/2022

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 12-15 , 17, 23 and 25  are rejected are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Davisson et al. (US 2021/0032227, priority date of Mar 18th 2019)
Instant claims are drawn to a  compound of Formula (I):

    PNG
    media_image1.png
    317
    288
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt or pro-drug thereof wherein the variable are as defined in the claim.
.
Davisson et al. discloses arylnapthalene compounds which are useful as antiviral agents (abstract) and specifically discloses the following compound which is same as the instantly claimed compound 17c 

    PNG
    media_image2.png
    254
    263
    media_image2.png
    Greyscale

Accordingly, Davisson et al. anticipates the instant claims and the claims are properly rejected under 102.

Conclusion
Claims 12-15 , 17, 23 and 25  are rejected. No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	


/SAVITHA M RAO/Primary Examiner, Art Unit 1629